DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-22 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the output signal line" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-7 and 13-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/052427, as cited by the Applicant.
	As per claims 1-7 and 13-22, WO 2018/052427 discloses in Fig. 5 a method, a system, and an apparatus to protect qubits of a quantum processor from spontaneous emission and thermal photon noise (Page 8 lines 11-15; Filter 502 impedes the propagation of a photon emitted from a qubit at the qubit frequency.), the method, the system, and the apparatus comprising:
as per claims 1, 13, and 18, connecting a first port (e.g. Port 1) of a filter (e.g. filter 502) to a signal line of a readout resonator (e.g. resonator 506a) of a qubit circuit (e.g. qubit 504a) of a quantum processor, the filter having a passband including a readout resonator frequency associated with the readout resonator and a first stopband including a qubit transition frequency associated with the qubit circuit (Page 8 lines 11-15; The filter is a bandpass filter which has a passband that impedes or “stops” the propagation of a photon emitted at the qubit frequency (i.e. “qubit transition frequency associated with the qubit circuit”.); connecting a second port (e.g. Port 2) of the filter to a measurement device (related Fig. 7, measurement resonator 714); and galvanically connecting a signal line of the filter to a reference ground (e.g. ground 510) in thermal contact to a stage of a cryostat, the galvanic connection further making a thermal connection to an input signal line of the qubit circuit (Page 9 lines 7-10, page 10 lines 15-19, and page 13 lines 22-29; The ground 510 is disposed in a cryostat, thus the ground is necessarily in “thermal contact” to a stage of a cryostat. The filter and qubit are integrated on the same chip in the same cryostat, thus a galvanic connection is inherently present and makes a thermal contact to the qubit.);
	as per claims 2-3, 14-15, and 19-20, wherein the filter includes a Purcell bandpass filter (Page 8 line 11; The filter 502 is a Purcell bandpass filter.);	
	as per claims 4, 16, and 21, wherein the filter includes a second stopband including an amplifier pump frequency (Page 10 lines 28-32; Amplifier 710 operates using a “pump signal frequency” that is outside of the pass band range of the filter (i.e. “a second stopband”).);
	as per claims 5, 17, and 22, wherein the first includes a quarter wavelength resonator filter (Page 9 lines 1-2; The filter 502 is a quarter wavelength coplanar waveguide resonator.);
	as per claim 6, wherein the filter and qubit circuit are disposed within a dilution refrigerator (Page 13 lines 22-26; The system uses superconducting circuit elements that are cooled down within a cryostat to temperatures that allowed a superconductor material to exhibit superconducting properties (i.e. “dilution refrigerator”).); and
	as per claim 7, wherein the filter comprises a quarter wavelength microstrip stub coupled to a ground plane (Fig. 5 and Page 9 lines 1-2, 7-10; The filter is a quarter wavelength resonator that is coupled to ground 510 that is a “stub” shape as shown.).
Allowable Subject Matter
8.	Claims 8-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843